DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-30 and 33 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yu et al. by (US 2001/0039994A1) (hereafter Yu).
With respect to claim 28, Yu teaches a system comprising: a teethed strip (the material worked upon does not limit the structure of the claimed apparatus); an internal support member (202/302) configured to be inserted into a collapsible housing (10) through an opening of the collapsible and configured to be arranged along an inner surface of the collapsible housing; an outer support member (201) configured to be arranged along an outer surface of the collapsible housing opposite the internal support member, wherein at least one of the internal support member or the outer support member comprises a welding element configured to weld the teethed strip (material worked upon) to the outer surface (paragraphs 48-50).  Since the structure of the apparatus of Yu is the same as that claimed by the applicant, it is the examiner’s position that the apparatus of Yu is intrinsically capable of performing the claimed function(s) and capable of use with the claimed workpiece(s).
With respect to claim 29, Yu teaches the outer support member comprises the welding element (paragraphs 48-50 and 66-69) and also discusses in the background that it is well known to use ultrasonic vibrations to weld (paragraphs 6-9).
Accordingly, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the ultrasonic welding of Yu in order to maximize melting of one or more layers therein.
With respect to claim 30, note that when the ultrasonic welding of Yu is implemented the ultrasonic heating element would intrinsically partially melt the strip and the wall (paragraphs 48-50 and 66-69).
With respect to claim 33, Yu teaches wherein the internal support member and the outer support member are configured to apply opposing forces to the strip and to the collapsible housing (figures; and paragraphs 48-50 and 66-69).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 28 above, and further in view of EP-0095082A2 (hereafter EP ‘082).
With respect to claim 31, Yu teaches the outer support member (201) comprises the welding element (paragraphs 48-50 and 66-69), but does not teach permanently welding comprises permanently welding the strip to the outer surface using high frequency alternating current.
However, EP ‘082 teaches welding plastics using high frequency alternating current (abstract).
At the time of the invention it would have been obvious to utilize the high frequency alternating current of EP ‘082 in Yu in order to form a strong weld.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 28 above, and further in view of Kazmirzak et al. (DE 10250741A1) (hereafter Kazmirzak).
With respect to claim 32, Yu teaches the outer support member comprises the welding element and permanently welding comprises permanently welding the strip to the outer surface (paragraphs 48-50 and 66-69) and also discusses in the background that it is well known to use ultrasonic vibrations to weld (paragraphs 6-9), but does not teach an air pathway for high temperature air; and the permanently welding using the high temperature air.
However, Kazmirzak teaches an ultrasonic welding element including an air pathway for high temperature air; and the permanently welding using the high temperature air (abstract; figures; and paragraphs 21-22, 46, and 52 of the machine translation).
Accordingly, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the hot air ultrasonic welding of Kazmirzak in Yu in order to control heat distribution in the welding tool.




Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 28 above, and further in view of Yu et al. (US 6,652,691) (hereafter Yu ‘691).
With respect to claim 34, Yu does not teach wherein the internal support member comprises an elongated anvil that is curved to support the collapsible housing.
However, Yu ‘691 teaches wherein the internal support member comprises an elongated anvil that is curved to support the collapsible housing (figures 4-6; and column 13, line 61-column 21, line 10).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the curved anvil of Yu ‘691 in Yu in order to provide localized support in the area being bonded.

Allowable Subject Matter
Claims 21-26 and 41-42 are allowed.

Response to Arguments
Applicant's arguments filed 11/4/22 have been fully considered but they are not persuasive.
The applicant argues that the Examiner had originally indicated during the Interview that the “teethed strip” element of the system claim should not be given weight and can be ignored. However, following a discussion of the statutory basis for system claims, it was agreed that the teethed strip is, in fact, a component of the claimed system that must be given patentable weight. The Examiner requested that Applicant summarize the argument regarding this point in this reply. Applicant provides the summary below. Claim 28 recites a system that comprises a teethed strip, an internal support member, and an outer support member. Further to the discussion regarding this claim during the Examiner Interview, summarized above, a system claim is a statutory class of claim. 35 U.S.C. § 101 states that “whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title” (emphasis added). The Supreme Court held that “[a] machine is a concrete thing, consisting of parts, or of certain devices and combinations of devices. The principle of a machine is properly defined to be ‘its mode of operations,’ or that peculiar combination of devices which distinguish it from other machines. A machine is not a principle or an idea.” 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863) (emphasis added). Applicant’s claimed system, as defined by independent claim 28, is a machine that includes “a peculiar combination of devices which distinguish it from other machines.” The teethed strip is necessarily one of these devices and must be given patentable weight. Indeed, none of the cited prior art references show a combination of a teethed strip, internal support member, and outer support member having a specific “mode of operation” as defined by claim 28. 

The examiner respectfully disagrees.  During the interview the examiner conveyed that the workpiece (teethed strip) would be given patentable weight if the applicant could provide specific support in the MPEP and/or in relevant case law supporting their position.  However, it is the examiner’s position that the applicant has failed to persuasively do either. 
Firstly, the applicant’s response does not provide any support in the MPEP contradicting MPEP 2115, which specifically states that the “material or article worked upon does not limit apparatus claims”.  MPEP 2115 also gives these examples that are pertinent to the issue at hand:
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In Otto, the claims were directed to a core member for hair curlers (i.e., a particular device) and a method of making the core member (i.e., a particular method of making that device) and "not to a method of curling hair wherein th[e] particular device is used." 312 F.2d at 940. The court held that patentability of the claims cannot be based "upon a certain procedure for curling hair using th[e] device and involving a number of steps in the process." The court noted that "the process is irrelevant as is the recitation involving the hair being wound around the core" in terms of determining patentability of the particular device. Id. Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.
In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580.
Note that this line of cases is limited to claims directed to machinery which works upon an article or material in its intended use.
Secondly, the applicant points to 35 U.S.C. § 101 and the Supreme Court decision 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863).  However, this statute and case law also fail to individually and/or collectively establish that the workpiece (teethed strip) should be given patentable weight in claim 28.  Specifically, the applicant’s argument that claim 28 is a machine that includes “a peculiar combination of devices which distinguish it from other machines” and the teethed strip is necessarily one of these devices and must be given patentable weight is not persuasive.  It is the examiner’s position that the teethed strip is not necessarily one of these devices because the teethed strip fails to be necessary for operation of the claimed machine.  The claimed machine/apparatus can clearly be used with other workpieces, and thus the teethed strip is not necessary for operation of the machine.  Consequently, the teethed strip cannot be considered parts or certain devices of the claimed machine/apparatus. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735